DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the response filed 08/16/2022.
Claims 1, 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38 are currently pending.

Allowable Subject Matter
Claims 1, 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wickert (US 2014/0278547 A1) teaches method of evaluating future healthcare event risks, of a patient via one or more computers, the method comprising: (Wickert [0008] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data. More specifically, the present disclosure relates to a system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records. Identification of patients who are at an elevated risk of future preventable, treatable conditions (e.g., diabetes, high cholesterol, high blood pressure, osteoporosis, pneumonia, hospital acquired infection, hospital readmission, etc.) allows timely intervention, leading to reduced healthcare costs and improved patient health. The system also allows prediction of other outcomes such as ER admission, need for surgery, and high medical costs and other economic factors which are valuable to healthcare providers and others.)
However, wicker not fairly teach or suggest: successively refining, with the one or more computers, the one or more initial risk probabilities of potentially preventable healthcare events in the initial predictive multi-level categorical model associated with the patient, wherein a first refinement includes determining, by the one or more computers, an impact of the demographics of the patient and the patient's health status upon the probability of an occurrence of one or more specific types of healthcare events to determine one or more first refined risk probabilities and a second refinement includes determining, by the one or more computers, an impact of the personal information of the patient upon the one or more first refined risk probabilities to determine one or more second refined risk probabilities, wherein refining the one or more initial risk probabilities improves the accuracy of the predictive categorical model resulting in an improved predictive categorical model; and storing the improved predictive categorical model by at least modifying information contained in the database that associates the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events based on the one or more determined second refined risk probabilities.
Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention. For this reason, claim 1 would be found to be subject matter free of prior art.
As per claim(s) 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38, this/these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claim 1 above, and incorporated herein.
The invention is also integrated into a practical application and provides an improvement to technology (see the improved multi-level categorical model, explicitly recited in the limitations)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442. The examiner can normally be reached on M-F 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686 


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686